Citation Nr: 1229098	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for motion sickness (claimed as vertigo with nausea).



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active service from July 2006 to October 2007.  He had additional service in the Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2010, the Board remanded this claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  Other issues remanded by the Board in January 2010, namely service connection claims for sleep apnea and hiatal hernia with reflex, were granted in a March 2012 RO rating decision.  Those issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this case, but finds that additional development is necessary prior to any final appellate review.

The Board remanded this claim in January 2010 to obtain medical opinion as to the nature and etiology of the Veteran's complaints of vertigo with nausea.  A VA examiner in February 2012 concluded that the Veteran had a motion sickness disorder which preexisted a period of active duty service from July 2006 to October 2007 that was not permanently aggravated therein.  The examiner also concluded that a review of the examination findings and claims folder did not provide sufficient evidence of a chronic vertigo condition separate from the preexisting motion sickness.

The body of the February 2012 examination report records a history that the Veteran had not been diagnosed with vertigo, and had not been prescribed any medication for his symptoms.  This summary of facts is incorrect.  A July 2008 VA clinical record, which noted physical examination findings significant for mild fluid behind the right (r) tympanic membrane (tm), prescribed the Veteran Meclizine based upon a diagnosis of motion sickness/mild benign paroxysmal positional vertigo (bbpv).  The Board must return the February 2012 VA examination report as inadequate for rating purposes, as the examiner appears to rely on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has a lessened probative value).

Additionally, the February 2012 VA examiner referenced a March 2011 VA neurology consultation which is not associated with the paper claims folder or the Virtual VA electronic folder.  It would be fundamentally unfair to the Veteran to adjudicate a claim based upon documentary evidence not associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's relevant records of VA treatment since October 1, 2008.

2.  Upon completion of the above, schedule the Veteran for a VA vertigo disorders examinations to determine the nature and etiology of the Veteran's claimed motion sickness, also claimed as nausea and vertigo.  The examinations should be conducted by the appropriate specialist(s) to determine whether any claimed motion sickness (also claimed as nausea and vertigo) is due to or aggravated by active service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiners prior and pursuant to conduction and completion of the examination, and the examination reports must be annotated in this regard.  All special studies or tests deemed necessary by the examiner(s) are to be accomplished.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed conditions. 

Specifically the examiner(s) is/are requested to provide an opinion as to (1) Whether the Veteran has a current disability or disabilities involving the motion sickness (also claimed as nausea and vertigo) shown to preexist service. (2) If a disability involving the claimed motion sickness (also claimed as nausea and vertigo) preexisted service is it at least as likely as not (i.e., at least a 50/50 probability) that this was permanently aggravated/increased in disability during his service or is it more likely than not that such increase was due to the natural progress of the disease? (3) The examiner should also state whether it is at least as likely as not (i.e., at least a 50/50 probability) that motion sickness (also claimed as nausea and vertigo) was caused, or aggravated, by his service-connected cervical spine disability. 

The examiner(s) should also address whether it is at least as likely as not (i.e., at least a 50/50 probability) that the claimed motion sickness (also claimed as nausea and vertigo), if not shown to preexist service or to be secondary to a cervical spine disability, was otherwise incurred in service. 

The examiner(s) must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should specifically consider whether the Veteran manifests a separately diagnosed vertigo disability.  In so doing, the examiner is requested to consider the following evidence:

* the Veteran's allegations that his motion sickness symptoms since childhood changed in character during active military service; and
* a July 2008 VA clinical record which found clinical evidence of mild fluid behind the right tympanic membrane, and prescribed the Veteran Meclizine based upon a diagnosis of motion sickness/mild benign paroxysmal positional vertigo.

3.  Following completion of the above development, the AOJ should readjudicate the Veterans claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and fully sets forth the controlling law and regulations pertinent to the issued on appeal, to include consideration of 38 C.F.R. § 3.310 when adjudicating the claim for motion sickness, to include as secondary to a cervical spine disability.  It must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


